UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D-A/8 Under the Securities Exchange Act of 1934 LYYNKS INC. (Name of Issuer) common stock (Title of Class of Securities) 552465 106 (CUSIP Number) Richard Genovese 1 – 2888 Birch Street Vancouver, British Columbia CANADAV6H 2T6 (604) 765-0661 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 3, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. [] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See 240-13d-7 for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be ‘filed’ for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No 552465 106 1. Name(s) of Reporting Persons: Richard Genovese I.R.S. Identification Nos. of above persons: N/A 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds: PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2 (e) N/A 6. Citizenship or Place of Organization: Canada Number of shares beneficially owned by each reporting person with: Sole Voting Power:33,345,580 common shares with 14,340,000 share purchase warrants As at Transaction No. of Securities Owned (1) September 7,2012 Opening balance as at date of last Schedule filed 31,332,205 common shares with 16,340,000 warrants December 3, 2012 Acquired 2,500 common shares 31,334,705 common shares with 16,340,000 warrants December 3, 2012 Acquired 5,000 common shares 31,339,705 common shares with 16,340,000 warrants December 10, 2012 Acquired 2,500 common shares 31,342,205 common shares with 16,340,000 warrants December 10, 2012 Acquired 2,500 common shares 31,344,705 common shares with 16,340,000 warrants January 2, 2013 Acquired 875 common shares 31,345,580 common shares with 16,340,000 warrants January 30, 2013 Acquired 2,000,000 common shares upon exercise of warrants 33,345,580 common shares with 14,340,000 warrants 14,446,708 of these shares are owned indirectly by the Reporting Person, as Principal of Clayoquot Wilderness Resort, the registered holder of the common shares. 8. Shared Voting Power:0 9. Sole Dispositive Power:33,345,580 common shares and 14,340,000 share purchase warrants 10. Shared Dispositive Power:0 11.Aggregate Amount Beneficially Owned by the Reporting Person 33,345,580 common shares and 14,340,000 share purchase warrants 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) () 13.Percent of Class Represented by Amount in Row (11) 48.16% on a fully diluted basis. 14.Type of Reporting Person:IN Item 1.Security and Issuer This statement on Schedule 13D relates to the shares of Common Stock, par value $0.00001 per share (the “Common Stock”), of LYYNKS INC. (the “Company”).The Company’s principal executive offices are located at 644-1812 West Burbank Blvd. , Burbank, California, 91506. Item 2.Identity and Background (a) This statement is filed by Richard Genovese; (the “Reporting Person”). (b) Residence or Business address:1-2888 Birch Street, Vancouver, BC, V6H 2T6. (c) Present Principal Occupation or Employment: President and Director of Connect Capital Ltd. (d) During the last five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction subjecting him to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities law or finding any violation with respect to such laws. (f) Citizenship: Canadian Item 3.Source and Amount of Funds or Other Consideration As of the date hereof, the Reporting Person beneficially owns 33,345,580 common shares and 14,340,000 share purchase warrants. From December 3, 2012 through January 2, 2013, the Reporting Person acquired an aggregate of 13,375 common shares indirectly as a Principal of Clayoquot Wilderness Resort Ltd., the registered holder of the common shares.The common shares were acquired via multiple private transactions in the open market and were paid out of Clayoquot Wilderness Resort’s working capital. On January 30, 2013 the Reporting Person acquired 2,000,000 common shares from the Issuer upon exercise of share purchase warrants.The shares were purchased with the Reporting Person’s personal funds at an exercise price of $0.15 per common share. Item 4.Purpose of Transaction From December 3, 2012 through January 2, 2013, the Reporting Person acquired an aggregate of 13,375 common shares indirectly as a Principal of Clayoquot Wilderness Resort Ltd., the registered holder of the common shares.The common shares were acquired via multiple private transactions in the open market. The common shares were acquired for investment purposes only. On January 30, 2013 the Reporting Person acquired 2,000,000 common shares from the Issuer upon exercise of share purchase warrants.The common shares were acquired for investment purposes only. Item 5.Interest in Securities of the Issuer (a) The Reporting Person beneficially owns 33,345,580 common shares and 14,340,000 share purchase warrants that can be exercised within the next sixty days into 14,340,000 shares of the Issuer’s common stock, representing 48.16% of the Issuer’s total issued and outstanding securities on a fully diluted basis. (b) The Reporting Person has sole voting power to the 33,345,580 common shares and the 14,340,000 share purchase warrants.The Reporting Person has sole dispositive power to the 33,345,580 common shares and 14,340,000 warrants. (c) During the past sixty days, or since the most recent filing on Schedule 13D, the Reporting Person has not engaged in any transactions relating to the Company’s securities that are not reported in Item 4 above. (d) Except as described in this Schedule, no person has the power to direct the receipt of dividends from, or the proceeds from the sale of the common stock owned by the Reporting Person. (e) Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item 7. Material to be filed as Exhibits None. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. /s/ RICHARD GENOVESE Richard Genovese Dated: February 8, 2013
